Citation Nr: 0816169	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from July 1965 to July 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which assigned a disability rating of 50 
percent for PTSD, effective September 30, 2003.

The veteran presented testimony at a personal hearing in 
September 2005 at the Boise RO before a Decision Review 
Officer (DRO).  A copy of the hearing transcript was placed 
in the claims folder.


FINDING OF FACT

Throughout the rating period, the veteran's service-connected 
PTSD has not been manifested by occupational and social 
impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  .  38 U.S.C.A. §§1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a January 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected PTSD, the evidence must show that his condition 
"ha[d] increased in severity."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The April 2004 rating 
decision explained the criteria for the next higher 
disability rating available for PTSD under the applicable 
diagnostic code.  The March 2005 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
PTSD, and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  In a January 
2006 statement, the veteran's representative demonstrated 
actual knowledge of the criteria for specific disability 
ratings and corresponding symptomatology for PTSD.  
Therefore, the veteran had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489.

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for PTSD

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 50 percent 
rating for PTSD is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such s unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).
Background and Analysis

Applying the rating criteria to the facts, as explained 
below, the evidence of record does not demonstrate the 
symptomatology required for an increased compensation under 
DC 9411 at any time during the appeal period.  More 
specifically, it is not shown that the evidence more closely 
approximates the criteria for the next higher rating.

The claim file contains VA records of outpatient treatment 
the veteran received between February 2002 and May 2005.  
During that time, he consistently reported hypervigilance and 
increased irritability, as well as nighttime restlessness, 
insomnia, nightmares, and intrusive thoughts about Vietnam.  
His medication was changed several times.  The veteran and 
his physician discussed his drinking problem at every visit.  
The veteran consistently admitted that he drank heavily and 
often became intoxicated and that his family was disturbed by 
his drinking.  He stated that he was angry with himself 
because he could not quit.  On two occasions, he reported 
that he had ceased or limited his use of alcohol, whereupon 
his irritability, mood, and sleeping improved.  Throughout 
his treatment, the veteran described his family as 
supportive.

The veteran underwent a VA psychological examination in 
February 2004.  After reviewing the claim file, the examiner 
noted that the veteran's nutrition and hygiene were 
excellent.  He was appropriately dressed and had good eye 
contact, with no psychomotor agitation or retardation.  His 
expressive, reactive, and spontaneous movements were somewhat 
constricted, but he had no difficulties with goal-directed 
behaviors.  His behavior indicated anxiety, and his speech 
was unremarkable.  The veteran reported that his mood was 
generally irritable.  While his affect was moderately 
depressed, he was alert and oriented and had no difficulties 
with thought content or processes.  The examiner noted that 
he demonstrated some difficulties with attention and 
concentration tasks.  His memory appeared grossly intact.  
The examiner found him to have good judgment and no 
obsessions, delusions, or compulsions, with sequential and 
logical thinking.  The veteran reported some suicidal 
ideations with no intent, and he had no homicidal ideations 
or hallucinations.  The veteran said he had many girlfriends 
but otherwise no friends outside of his family.  He had good 
relationships with his children. 

The veteran reported flashbacks mixed with dreams and 
intrusive recollections of Vietnam.  He stated that he had 
increased irritability, withdrawal, numbing, hypervigilance  
The examiner noted that his symptoms were moderately severe 
and were at that time exacerbated, as the veteran had 
particular difficulty in fall and spring on the anniversary 
of some difficult period.  The examiner stated that 
medication produced mildly good consequences, but the veteran 
self-medicates with alcohol.  The veteran noted that he was 
on probation for a DUI in July 2003.  He stated that he 
drinks alcohol to help him sleep, even though it causes 
trouble with his family.  

The veteran reported that he had a full-time job which he had 
held for many years.  
He described interpersonal irritability at work, where he 
said he needed to be in isolation from his co-workers.  
However, he reported that he was not in any difficulty at 
work and expected to retire in about three years.  The 
examiner rated the veteran's GAF at 55, which he said 
indicated "serious difficulties with social and occupational 
functioning."  He further stated that, while the veteran had 
managed the difficulties of his illness well over the years, 
he seemed to be experiencing a continued decline in 
functioning.  

The veteran underwent a second VA examination in October 
2005.  The examiner noted that his nutrition and hygiene were 
adequate and his dress appropriate.  His speech was 
unremarkable, and his affect was moderately depressed, 
tending toward tearfulness and irritability.  He was alert 
and oriented and had no difficulties with thought processes 
or content.  He did have marked difficulty with attention and 
concentration tasks, which the examiner assessed to be a 
result of dysphoria, either related to PTSD or to generally 
poor health relative to his smoking and alcohol consumption.  
The veteran's memory was grossly intact and his judgment was 
fair.  He described negative ruminations about past slights, 
but he experienced no obsessions, delusions, or compulsions.  
He reported ongoing suicidal and homicidal ideations with no 
intent to act and no hallucinations.  His thought processes 
were logical, sequential, and goal-directed.  The veteran was 
employed in the same full-time job and stated that his 
employers accommodated his condition by assigning him to work 
alone.  He lived in his home with one of his daughters and 
maintained inconsistent contact with his other adult 
children.  Other than his girlfriend, he had one friend.  He 
did not participate in any groups or activities.  

The veteran reported that he slept on average 3 to 4 hours 
per night and took naps during the day.  He stated that he 
was awakened by noises in the night and unable to go back to 
sleep.  The examiner noted that the veteran rejected any 
therapy other than medication because he felt it was no one's 
business what he had experience in Vietnam.  His doctor had 
tried to enroll him in an inpatient substance abuse program, 
but he refused to participate. The examiner diagnosed PTSD 
and alcohol abuse and assessed the veteran's GAF as 50.  

The veteran contends that his symptoms entitle him to a 
disability rating higher than 50 percent.  In a statement 
accompanying his May 2005 substantive appeal, he points out 
that he has been married four times as evidence that he has 
trouble with interpersonal relationships.  He notes that his 
relationship with his children is good but there are 
"ongoing problems with [his] drinking and temper."  In his 
September 2005 testimony at the RO, he reports that because 
of conflict with his co-wokers he has been assigned to a 
position that will not bring him into contact with other 
employees.  He describes his heavy drinking as "self-
medicating" that helps him to sleep and to avoid intrusive 
thoughts of Vietnam.  In support of his claims, he has 
submitted statements from eight individuals who have known 
him in different capacities, including family members, 
supervisors, roommates, and other acquaintances.  Their 
statements describe the veteran as isolated and irritable 
with sudden mood swings.  They report that he sleeps very 
little, has a habit of checking things, drinks too much, gets 
in fights, and avoids crowds.  

The Board has carefully considered the relevant evidence and 
finds that the veteran's symptoms do not warrant a rating 
greater than 50 percent.  He does not have any deficiencies 
in judgment, thinking, or mood, and his speech has always 
been noted as normal.  He does not have panic attacks, nor 
does he have near-continuous depression that affects his 
ability to function independently, appropriately, and 
effectively.  He has never been found to be disoriented, and 
his personal appearance and hygiene are adequate to 
excellent.  He does not have obsessional rituals which 
interfere with routine activities.  The Board acknowledges 
that the veteran reports checking his doors and windows when 
he is unable to sleep at night.  According to his statements, 
however, he engages in this behavior after he has already 
been awakened by a noise and cannot get back to sleep.  He 
has not reported checking or ritualistic behaviors that 
otherwise interfere with his daily activities.  Furthermore, 
at both VA evaluations he was expressly found to have no 
obsessions or compulsions.  

The Board notes that while the veteran has some of the 
symptoms of a 70 percent rating, he is not experiencing 
deficiencies in most areas because of these symptoms.  For 
example, although he appears to have difficulty working with 
other people, his employer has made accommodations for him 
such that he has been able to hold a full-time job for many 
years and even works more than 40 hours per week at times.  
He does not feel he is in any danger of losing his job and in 
fact expects to retire in a few years.  Additionally, while 
he has some interpersonal conflict, he is nonetheless able to 
maintain some effective relationships.  He has consistently 
reported in treatment that his family is supportive of him.  
He also submitted statements from acquaintances outside of 
his family who report living his home and visiting him 
socially.  Several of these people stated that they have 
known the veteran for years and expressed their support and 
affection for him.  The Board notes that the veteran has 
reported suicidal ideation during his examinations; however, 
it is significant that he has denied any intent to harm 
himself and has made no suicide attempts.  Moreover, neither 
the VA examiner nor his treating physician has described him 
as a danger to himself or others.  

The Board also notes the veteran's claims that he has poor 
impulse control in that he experiences frequent irritability 
which leads him to get into fights.  However, the evidence 
regarding his fighting is inconsistent.  In his May 2005 
statement, the veteran stated that he has had "several 
incidents with law enforcement for fighting as well as 
drinking."  Yet he told the VA examiner in October 2005 that 
he had no legal issues of note at that time or in the recent 
past.  Similarly, at his September 2005 DRO hearing, the 
veteran reported that he almost got in a fight at work 
"about a week ago" in which the mayor intervened.  However, 
the mayor is one of the people who submitted a lay witness 
statement on the veteran's behalf in September 2005.  
Although he stated that the veteran "does not mix well with 
others," he did not mention violence.  The Board finds that 
the evidence does not clearly show that the veteran has 
impaired impulse control with periods of violence to warrant 
a 70 percent rating.  

In summary, the Board finds that the greater weight of the 
evidence is against an increased rating as the veteran's PTSD 
symptoms more closely approximate a disability rating of 50 
percent.  The benefit sought on appeal is denied.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


